ON PETITION FOR REHEARING
A petition for rehearing has been filed herein. We shall make reference to most of the points mentioned *Page 512 
therein and in the brief accompanying it. Objection has again been raised to the fact that the priority of state, county, city, town and school taxes has not been sufficiently protected. We mentioned this matter in the original opinion and stated that our statutory provisions govern, and that the contract between the district and the Federal Government was doubtless entered into with them in mind. We presume that when the bonds of the district are issued, they will be issued in accordance with the statute. We cannot presume that the statute will be disregarded.
It is stated that the judgment entered in the cause by Judge Tidball made the requirement that the proposed contract for the right of way for the intake canal should be submitted to the court. That requirement was complied with. It relates to the so-called Phelps contract, involved in the instant proceeding, was fully passed on by Judge Ilsley and was fully discussed in the original opinion herein.
Judge Tidball also required the commissioners to amend their plans and specifications in such manner that they would provide for lining surface croppings of sand stone lying below the high water mark of the reservoir of the district, in accordance with the recommendation of Dr. H.S. Knight. This matter does not appear to be involved in the matter appealed from herein. In any event, we cannot presume that the commissioners will violate the orders of Judge Tidball. The last mentioned order may already have been complied with, or will be complied with.
Other matters argued seem to relate to the first judgment of Judge Ilsley. These matters might, perhaps, have been raised before Judge Tidball, but cannot very well be raised here. We pointed out in the original opinion that the matters before this court are limited *Page 513 
in scope, and we believe that all within that scope were discussed in detail in the original opinion, and we need not add anything further here.
We find no reason for rehearing, which, accordingly, must be denied.
Rehearing Denied.